Title: To James Madison from Edmund Randolph, 5 October 1782
From: Randolph, Edmund
To: Madison, James


My dear sir
Richmond Octr. 5. 1782.
Mr. Ambler will inform you of the state of your finances and will forward by this post an equal draught with that, remitted a week or two ago.
We have been and still are deeply engaged in the business of the general court. This term seems pregnant with decisions, connected with politics. On a solemn hearing, it was yesterday determined, that no person shall be convicted of treason, unless there be two witnesses to one and the same overt act. The consequence is, that altho’ it should be proved, that twenty or twenty hundred instances of adherence to the enemy be proved, each of them by a single witness, the punishment of treason cannot be executed upon their author. Our law of treason too has for its model the british statutes on the same subject: and the uniform interpretation of them has been, that one witness to one overt act, and another to another of the same species shall amount to a conviction. This judgment favors life, but will, I fear, in the event countenance treason.
Mr. Jones has, no doubt, communicated to you a letter, which he received from Mr. Mercer, respecting a passage in Dr. Lee’s correspondence with Mr. Page. It is thought of and spoken of with much severity by some. But I cannot conceive, that the clamor, whic[h] has been excited, is comminsurate with the cause. It may produce events, fit for communication at a future day.
Pray inform Colo. Bland, that I do not send him a draught on Phila. this week; because Mr. Ambler is obliged to apply his dividend to a bill, drawn by him in favor of Mr. Hunter
